          Case 2:19-cv-01492-MSG Document 54 Filed 10/30/20 Page 1 of 7



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JOHN CANNON,                                 :
     Petitioner,                             :
                                             :
                       v.                    :       CIVIL ACTION NO. 19-CV-1492
                                             :
THERESA DELBALSO, et al.,                    :
    Respondents.                             :

                                             ORDER

       AND NOW, this 30th day of November, 2020, upon consideration of the Petition for Writ

of Habeas Corpus (Doc. No. 2), Respondents’ Response (Doc. No. 18), Petitioner’s Reply (Doc.

No. 43), the Report and Recommendation (“R&R”) of United States Magistrate Judge Timothy R.

Rice (Doc. No. 44), and Petitioner’s Objections (Doc. No. 48), I find as follows:

Factual and Procedural Background

   1. On January 23, 2013, Petitioner was convicted at a bench trial of first-degree aggravated

       assault, simple assault, possession of an instrument of a crime, recklessly endangering

       another person, terroristic threats, and harassment. The charges arose from an ongoing

       neighborhood dispute, which culminated in Petitioner attacking and stabbing his neighbor

       with a knife.

   2. On April 8, 2013, Petitioner was sentenced to an aggregate term of ten to twenty years’

       imprisonment.        The Pennsylvania Superior Court affirmed on December 18, 2014.

       Petitioner did not request review by the Pennsylvania Supreme Court.

   3. On November 20, 2015, Petitioner file a pro se petition pursuant to the Pennsylvania Post-

       Conviction Relief Act (“PCRA”). The PCRA Court dismissed his petition on October 17,

       2017 and, on March 25, 2019, the Pennsylvania Superior Court affirmed. Petitioner again

       did not request review by the Pennsylvania Supreme Court.


                                                 1
          Case 2:19-cv-01492-MSG Document 54 Filed 10/30/20 Page 2 of 7



    4. Petitioner filed his federal Petition for Writ of Habeas Corpus on April 2, 2019, setting forth

       four claims: (1) ineffective assistance of counsel for not objecting to the admission of

       medical records and a doctor’s testimony; (2) ineffective assistance of counsel for not

       seeking to amend his criminal information to add the lesser-included offense of second-

       degree aggravated assault; (3) ineffective assistance of counsel for failure to object to

       testimony about previous altercations between Petitioner and the victim; and (4) violation of

       due process rights resulting from law enforcement’s failure to collect exculpatory evidence

       from the crime scene.

    5. I referred this matter to United States Magistrate Judge Timothy R. Rice for a Report and

       Recommendation (“R&R”). On July 8, 2020, following additional briefing by the parties,

       Judge Rice determined that (a) Petitioner’s claim of ineffective assistance of counsel for not

       raising a Confrontation Clause violation was procedurally defaulted, and (b) the remainder

       of Petitioner’s claims were meritless.

    6. Petitioner filed Objections to the R&R on September 18, 2020. 1

Standard of Review

    7. Under 28 U.S.C. § 636(b)(1)(B), a district court judge may refer a habeas petition to a

       magistrate judge for proposed findings of fact and recommendations for disposition. When

       objections to a Report and Recommendation have been filed, the district court must make a

       de novo review of those portions of the report to which specific objections are made. 28

       U.S.C. § 636(b)(1)(C); Sample v. Diecks, 885 F.2d 1099, 1106 n.3 (3d Cir. 1989). In

       performing this review, the district court “may accept, reject, or modify, in whole or in part,

       the findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1).


1
     Petitioner received an extension to file these Objections in light of delays occasioned by the
COVID-19 pandemic.
                                                  2
         Case 2:19-cv-01492-MSG Document 54 Filed 10/30/20 Page 3 of 7



Discussion

      Objection 1 – Trial Counsel Was Ineffective In Failing to Object to Violation of
      Confrontation Rights

   8. Petitioner’s first objection concerns his claim that trial counsel was ineffective for not

      objecting to the admission of the victim’s emergency room medical records and the treating

      surgeon’s testimony because such evidence violated his Confrontation Clause rights. In that

      claim, Petitioner contended that, without those records and reports, the Commonwealth

      would not have been able to prove that the victim suffered a serious bodily injury.

   9. Judge Rice found that because Petitioner failed to raise his claim in state court, and was now

      barred from doing so, the claim was procedurally defaulted. (R&R 2–3 (citing Coleman v.

      Thompson, 501 U.S. 722, 735 n.1 (1991).) Judge Rice further concluded that the procedural

      default could not be excused because the underlying claim was not “substantial” under

      Martinez v. Ryan, 566 U.S. 1, 14, 17–18 (2012). Specifically, he reasoned that even

      assuming a Confrontation Clause violation, Petitioner had not suffered resulting prejudice

      because the remaining independent evidence, including testimony from the victim and one

      of the responding officers, was sufficient for the factfinder to determine that the victim

      suffered a serious bodily injury.

   10. Petitioner now objects to that ruling, arguing:

          •   This claim has arguable merit and is “substantial”.

          •   This claim is eligible for federal court review and relief as petitioner
              can satisfy the “cause and prejudice” exception to excuse procedural
              default.

          •   The [magistrate judge] and state courts decision(s) on this claim does
              [not] meet the criteria of 28 U.S.C. section 2254(d) standard.

          •   The [magistrate judge] may have erred to conclude the
              [Commonwealth] did not emphasize the tainted diagnoses and
              medical opinion testimony contained in those reports throughout its
                                                 3
      Case 2:19-cv-01492-MSG Document 54 Filed 10/30/20 Page 4 of 7



           entire case-in-chief; also the [Commonwealth] asks trial court to
           engage in speculation and conjecture as to the nature, severity and
           extent of Mr. Wheeler’s injury in its closing argument.

       •   It may be with error to apply the “presumption of correctness” to the
           state courts factual determinations (and legal).

       •   Further objections are made to include all other factfindings, legal
           conclusions and other unfavorable aspects of portions of the
           [magistrate judge]’s report regarding Ground One not specified above
           as the unrepresented pro se petitioner is legally unsophisticated in the
           art of law and believes his non-objection will have a decisive negative
           impact on his rights at both the trial and appellate levels.

   (Pet.’s Objections 2–3.)

11. Nothing in these objections provides any basis for rejection of the R&R’s conclusions. De

   novo review of contested portions of an R&R applies only to the extent a party’s objections

   are both timely and specific; if objections are merely “general in nature,” the court “need not

   conduct a de novo determination.” Goney v. Clark, 749 F.2d 5, 6–7 (3d Cir. 1984). The

   Third Circuit has explicitly instructed that “providing a complete de novo determination

   where only a general objection to the report is offered would undermine the efficiency the

   magistrate system was meant to contribute to the judicial process.” Id. at 7. Portions of an

   R&R to which there are only general objections are reviewed for clear error. Crist v. Kane,

   No. 14-1412, 2016 WL 5373645, at *1 (M.D. Pa. Sept. 26, 2016).

12. Petitioner’s objection on this claim neither challenges the procedural default finding nor

   demonstrates prejudice sufficient to satisfy the cause and prejudice standard. Rather, it is

   nothing more than a general contention that the R&R is wrong, without identification of any

   particular deficiency in the analysis.         As I find no clear error in Judge Rice’s

   recommendation, I will overrule this objection.




                                              4
      Case 2:19-cv-01492-MSG Document 54 Filed 10/30/20 Page 5 of 7



   Objection Two – Violation of Due Process by Failure of Commonwealth to Collect
   Blood Evidence for DNA Testing

13. Petitioner’s second objection concerns his claim that the Commonwealth violated his due

   process rights by not collecting exculpatory evidence from the scene. In the state courts, he

   contended that the Commonwealth’s decision to photograph blood evidence at the scene—

   but not collect blood samples—was in bad faith because the act of taking photographs shows

   that police knew that DNA evidence from the blood would show that the victim attacked

   him and he stabbed the victim in self-defense.

14. The Pennsylvania Superior Court concluded that this claim was nothing more than a

   “general, unsubstantiated allegation of bad faith.” (R&R 9 (citing 3/25/19 Super Ct. Op. at

   9.).)

15. Upon review of the state court record, Judge Rice agreed, noting that because the evidence

   showed the source of the blood found at the scene was never in dispute, Petitioner failed to

   demonstrate that investigators acted in bad faith when they decided not to collect blood

   samples for DNA testing.

16. Petitioner objects, arguing that “[i]t may be with error to presuppose state’s officers

   conducted an unbiased, thorough and complete investigation that was in accord with normal

   practice and procedure as police officer(s) in-court trial testimony reveals ‘neither on-scene

   or other investigating officers tried to either confirm or refute [Petitioner’s] version of

   events’ . . ., did not seek search warrants to search houses . . ., and did not hold the scene.”

   (R&R 3 (internal citations omitted).)

17. This objection fails to establish a valid due process claim. In Arizona v. Youngblood, 488

   U.S. 51 (1988), the United States Supreme Court held that the failure by police to preserve

   potentially useful evidence is not a denial of due process of law unless bad faith can be


                                              5
          Case 2:19-cv-01492-MSG Document 54 Filed 10/30/20 Page 6 of 7



       shown. Id. at 58. “The presence or absence of bad faith by the police must necessarily turn

       on the police’s knowledge of the exculpatory value of the evidence at the time it was lost or

       destroyed.” Id. at 56 n.*.

    18. Petitioner’s objection does not specify what evidence police could or should have found at

       the scene—either through search warrants of the house, blood collection, or otherwise—to

       corroborate his version of the events. Petitioner also fails to suggest, other than in the most

       general sense, that the police officers knew there was exculpatory evidence and nonetheless

       acted in bad faith in failing to preserve it. Absent at least a modicum of specificity in his

       objection, I cannot find that the state court’s denial of this claim was either contrary to or an

       unreasonable application of federal law. See United States v. Taylor, 379 F. App’x 240, 244

       (3d Cir. 2010) (finding insufficient a general argument that police should have known of

       exculpatory evidence and taken steps to have the evidence preserved). Accordingly, I will

       deny this objection as well.

       Objection Three – Trial Counsel Ineffectiveness for Failing to Argue for Lesser-
       Included Offense

    19. Petitioner’s last objection 2 involves his claim of trial counsel ineffectiveness for failure to

       amend his criminal information to add the lesser-included offense of second-degree

       aggravated assault.

    20. The Pennsylvania Superior Court found sufficient evidence that Petitioner intentionally

       caused serious bodily harm to the victim because Petitioner aimed his knife at the victim’s

       head and stabbed with enough force that the knife went through the victim’s defensively-




2
        Petitioner does not raise an objection to the R&R’s ruling on his claim that trial counsel was
ineffective for failing to object to testimony about previous altercations between Petitioner and the
victim.
                                                   6
        Case 2:19-cv-01492-MSG Document 54 Filed 10/30/20 Page 7 of 7



   positioned arm. In turn, the Superior Court concluded that there was no basis for trial

   counsel to seek to amend the charges to include a second-degree aggravated assault charge.

21. On review, Judge Rice noted that because Petitioner’s trial was conducted as a bench trial,

   the presiding judge had the sua sponte authority to find Petitioner guilty of a lesser-included

   offense if warranted. Judge Rice further remarked that, according to the trial record, trial

   counsel indeed asked the court to consider second-degree aggravated assault.

22. Petitioner now objects that “[i]t may be with error to conclude trial defense counsel made an

   argument for an F-2 aggravated assault charge” and “to conclude an F-2 assault charge was

   before trial court to consider sua sponte or otherwise.” (Pet.’s Objections 4.)

23. Petitioner, however, identifies neither clear factual error by Judge Rice, nor legal error in

   Judge Rice’s statement of “well-settled” Pennsylvania law that a trial judge has authority to

   sua sponte find a defendant guilty of a lesser-included offense. Commonwealth v. Ball, 146

   A.3d 755, 769 (Pa. 2016). As such, I will overrule this objection.

   WHEREFORE, it is hereby ORDERED that:

   1.      The Report and Recommendation is APPROVED and ADOPTED;

   2.      Petitioner’s Objections are OVERRULED;

   3.      The Petition for Writ of Habeas Corpus is DENIED;

   4.      There is no probable cause to issue a certificate of appealability;

   5.      The Clerk of Court shall mark this case CLOSED.

                                                  BY THE COURT:



                                                  /s/ Mitchell S. Goldberg
                                                  MITCHELL S. GOLDBERG, J.




                                              7
